Citation Nr: 1009568	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
degenerative joint disease of the left (minor) shoulder (left 
shoulder disorder), currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee (left knee disorder), currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee (right knee disorder), currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for left 3rd hammer 
toe deformity.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
ankle injury.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle injury.

7.  Entitlement to service connection for residuals of a left 
ankle injury.

8.  Entitlement to service connection for residuals of a 
right ankle injury.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina, that denied the benefits sought.

The Veteran requested a Board Hearing at the Board's Central 
Offices in Washington, DC, which a September 2009 Board 
letter informed him was scheduled for January 26, 2010.  
There is no indication in the claims file that he did not 
receive the letter, or any evidence it was returned to VA by 
postal authorities as undeliverable.  The Veteran failed to 
appear for his scheduled hearing, and the claims file 
reflects no evidence of him having requested that the hearing 
be rescheduled.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2009).

An April 2006 rating decision denied service connection for 
posttraumatic stress disorder and a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disability, and the Veteran appealed the 
decision.  A Statement of the Case  was issued in June 2007.  
There is no indication in the claims file that he did not 
receive the statement of the case, or any evidence it was 
returned to VA by postal authorities as undeliverable.  
Neither is there any record of the Veteran having submitted a 
substantive appeal in response to the statement of the case.  
Thus, that issue is not before the Board and will not be 
discussed in the decision below.  See 38 C.F.R. § 20.200 
(2009).

In correspondence received by the Board in January 2010, the 
Veteran claims special monthly compensation for loss of the 
use of his left shoulder.  This claim has not been 
adjudicated by the RO.  Thus, it is referred to the RO for 
appropriate review and action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran's post-operative left shoulder disorder has 
not manifested with ankylosis, range of motion limited to 25 
degrees from the side, or humerus impairment, at any time 
during the rating period.

2.  Neither the left nor the right knee has manifested with 
ankylosis, instability, cartilage symptomatology, range of 
motion on flexion limited to 45 degrees or less, or limited 
on extension to 15 degrees or more.

3.  The Veteran's left hammer toe deformity does not manifest 
on all the toes of the left foot.

4.  A May 1995 rating decision denied service connection for 
residuals of a left ankle injury due to the absence of active 
symptoms on examination.  In the absence of an appeal, the 
May 1995 rating decision is final.

5.  The evidence submitted since the May 1995 rating decision 
raises a reasonable possibility of substantiating the claim.

6.  An August 2001 rating decision denied service connection 
for residuals of a right ankle injury due to the absence of 
active symptoms on examination.  In the absence of an appeal, 
the August 2001 rating decision is final.

7.  The evidence submitted since the August 2001 rating 
decision raises a reasonable possibility of substantiating 
the claim.

8.  The preponderance of the probative evidence indicates 
that a left ankle disorder is not related to an in-service 
disease or injury, or a service-connected disability.

9.  The preponderance of the probative evidence indicates 
that a right ankle disorder is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent 
for post-operative left shoulder disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2009).

2.  The requirements for an evaluation higher than 10 percent 
for left knee disorder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261.

3.  The requirements for an evaluation higher than 10 percent 
for right knee disorder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261.

4.  The requirements for a compensable evaluation for left 
3rd hammer toe deformity disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5286.

5.  The May 1995 rating decision is final.  New and material 
evidence has been submitted to reopen the claim for service 
connection for left ankle disorder.  The claim is reopened.

6.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

7.  The August 2001 rating decision is final.  New and 
material evidence has been submitted to reopen the claim for 
service connection for right ankle disorder.  The claim is 
reopened.

8.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Prior to the appealed 
October 2005 rating decision, VA notified the Veteran in 
April 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter also informed 
the Veteran of the reason his prior claims were disallowed 
and of the type evidence that would meet the new and material 
evidence standard.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board notes the April 2005 letter did not provide notice 
of how disability ratings and effective dates are assigned, 
which was the only content deficiency.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The deficiency was 
cured in a September 2008 letter.  The 2008 letter also 
apprised the Veteran of the specific rating criteria 
applicable to his increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, following 
issuance of the September 2008 letter, the claims were 
reviewed on a de novo basis, as shown in the February 2009 
supplemental statement of the case.  Thus, any timing-of-
notice error was cured and rendered harmless.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The Board also finds that content-compliant error was cured 
and rendered harmless, as the preponderance of the probative 
evidence shows the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
at all times, and he did in fact participate.  See Washington 
v. Nicholson, 21 Vet. App. 191 (2007); see also Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran 
may not have received full notice prior to the initial 
decision, as found above, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  In sum, there is no evidence of 
any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  Id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).




Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a January 1993 rating decision granted service 
connection for patellofemoral syndrome of each knee and 
residuals of left shoulder separation.  An initial evaluation 
of 10 percent for each knee, and a noncompensable evaluation 
of the left shoulder, was assigned, effective September 1992.  
By rating decision in Mary 1995, a 10 percent rating was 
assigned for the left shoulder disability effective in 
February 1995.  The Veteran's current claim for increased 
ratings was received in February 2005.  By rating decision in 
October 2005, a 20 percent rating was assigned for the left 
shoulder disability effective in February 2005.

Left Shoulder.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, the examination 
reports reflect the Veteran is right handed, which means his 
left shoulder is the non-dominant-or minor, shoulder.  The 
RO rated his left shoulder under Diagnostic Code 5201, which 
is rated on the basis of limitation of motion.  38 C.F.R. 
§ 4.71a.

The normal ROM of the shoulder is forward elevation (flexion) 
of 0 to 180 degrees; abduction of 0 to 180 degrees, external 
rotation of 0 to 90 degrees and internal rotation of 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  A 20 percent evaluation 
is warranted for limitation of motion when motion is possible 
to the shoulder level.  Limitation of motion to midway 
between the side and shoulder level also warrants a 20 
percent evaluation for the minor arm, and a 30 percent 
evaluation for limitation of motion of the minor arm requires 
that motion be limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.

The September 2005 examination report notes the Veteran is 
right-hand dominant, and he complained of pain and limited 
motion of the left shoulder.  Physical examination revealed 
the shoulder as very tender to palpation anteriorly.  Range 
of motion on elevation (flexion) was to 105 degrees, and to 
80 degrees on abduction, with significant pain on all 
movements.  The examiner diagnosed dislocation of the left 
shoulder with marked limitation of motion, pain, and 
degenerative joint disease by x-ray.

The objective findings show the Veteran's shoulder more 
nearly approximated a 20 percent rating as of the 2005 
examination.  38 C.F.R. § 4.7.  A higher rating was not met 
or approximated, as the Veteran's range of motion was 
substantially better than 25 degrees from the side.  The 
examiner also noted there was no additional loss of range of 
motion on repetitive use due to pain and weakness.  The 
examiner made no notation to the effect that the x-rays of 
record showed any impairment of the humerus.

VA outpatient records dated subsequent to the 2005 
examination note the Veteran underwent physical therapy and 
two injections for relief of his left shoulder symptoms.  A 
March 2006 entry notes the Veteran's complaints of pain and 
increased weakness throughout.  The examiner noted range of 
motion was surprisingly good, except on internal rotation.  
Subcap was painful and the acromioclavicular joint was tender 
and manifested positive cross-chest adduction.  The examiner 
noted an assessment of osteoarthritis with a probable rotator 
cuff tear.

An April 2006 MRI examination revealed a rotator cuff tear, 
and the Veteran underwent an arthroscopy procedure in July 
2006 to repair it.  A July 2007 rating decision granted a 
temporary 100 percent evaluation, effective July 11, 2006, 
through December 31, 2006.  The evaluation returned to 20 
percent beginning on January 1, 2007.

The January 2007 examination report notes the Veteran still 
complained of pain and reported the shoulder still popped 
after the surgery.  He also complained of stiffness but 
denied any flare-ups.  Physical examination revealed range of 
motion on forward flexion and abduction of 0 to 125 degrees 
with pain ensuing at 120 degrees.  There was no recurrent 
dislocation, loss of bone, or ankylosis.  X-rays were read as 
having shown mild to moderate osteophytic changes with no 
conspicuous surgical residuals.  The examiner diagnosed left 
shoulder rotator cuff repair with degenerative joint disease 
and limitation of motion.

Clinical examination showed the Veteran was able to raise the 
left shoulder well above shoulder level.  Thus, range of 
motion was not limited to 25 degrees from the side, which is 
required for a higher rating.  The examiner noted an 
additional loss of 5 degrees to 120 degrees could be expected 
from repetitive use due to pain, which still does not 
approximate 25 degrees from the side.  The examiner 
specifically noted the absence of ankylosis in the joint.

The January 2009 examination report notes the Veteran 
complained of constant pain of the anterior part of the left 
shoulder.  He noted he was able to perform his activities of 
daily living although slow to remove shirt and shoes.  
Physical examination revealed no deformity, tenderness, or 
instability, of the shoulder.  Examination on range of motion 
revealed forward flexion and abduction of 0 to 60 degrees 
with pain at the endpoint of 60 degrees.  External rotation 
was to 60 degrees and internal rotation to 75 degrees, with 
pain at the of each movement.  The examiner noted the absence 
of any ankylosis in the joint.  The diagnosis was left 
shoulder rotator cuff tear, post-operative, with degenerative 
joint disease.

As with the results of the prior examinations, the left 
shoulder continued to more nearly approximate a 20 percent 
rating.  38 C.F.R. § 4.7.  While the left shoulder exhibited 
range of motion on flexion and abduction significantly less 
than at the 2007 examination, it still was more than double 
that of 25 degrees from the side, which is the limitation 
that warrants a higher rating.  Further, the examiner noted 
there was no additional loss of range of motion after 
repetitive use due to pain, etc.

The preponderance of the evidence shows the Veteran's post-
operative left shoulder has more nearly approximated a 20 
percent rating throughout the entire rating period.  
38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5201.  The benefit sought on appeal is denied.

Bilateral Knee Disorder.

The October 2005 rating decision notes the Veteran's 
evaluation is assigned under Diagnostic Code 5003-5260, which 
indicates degenerative arthritis rated on limitation of 
motion.  See 38 C.F.R. § 4.71a.  A hyphenated code is used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation.  See 38 C.F.R. § 4.27.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved.  
Further, if the limitation of motion of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, but with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The September 2005 examination report notes the Veteran 
reported pain, weakness, stiffness, some swelling, and 
instability, in his knees.  He denied flare-ups and noted he 
took Naprosyn, Flexeril, and Vicodin, for relief.  He also 
noted that he wore a brace on each knee, and reported 
limitations of both standing and walking.  Physical 
examination of the left knee revealed range of motion of 0 to 
62 degrees with crepitus and pain on motion.  Physical 
examination of the right knee revealed it was in a brace, and 
range of motion was 0 to 90 degrees with pain and crepitus on 
flexion and extension.  The examiner diagnosed chondromalacia 
patella of each knee with osteoarthritis and limitation of 
motion.

The objective findings on clinical examination show each knee 
to have manifested limitation of motion at a noncompensable 
rate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Thus, the Veteran's assigned 10 percent rating compensates 
him for his functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Board finds a higher rating was not 
met or approximated, as neither knee manifested motion 
limited on flexion to 30 degrees or less or on extension to 
15 degrees or more.  Neither did the examiner note any 
indication of instability or cartilage symptomatology.  
Further, the examiner noted repetitive use did not result in 
an additional loss of range of motion, etc.  See 38 C.F.R. 
§§ 4.40, 4.45.  Thus, the Board finds each knee continued to 
more nearly approximate a 10 percent rating as of the 
September 2005 examination.  38 C.F.R. § 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260, 5003-5261.

In written submissions received with his notice of 
disagreement, the Veteran continued to assert that his knees 
manifest instability.  He also levied a complaint against the 
examiner because the examiner asked him his race and ethnic 
group.  The Veteran did not assail the diagnostic component 
of the 2005 examination.  The Board finds the examiner had a 
reasonable basis for the questions, as that information is 
noted in the narrative of the examination report.  The RO 
arranged additional examinations.

The January 2007 examination report notes the examiner 
conducted a review of the claims file.  The examiner noted 
the Veteran reported pain but denied any symptoms of giving 
away or instability.  The examiner noted the Veteran  walked 
with an antalgic gait.  Physical examination revealed clicks 
or snaps and grinding of each knee.  The examiner noted the 
absence of any patellar or meniscus abnormality, instability, 
or other knee abnormality.  Examination on range of motion 
revealed range of motion of the right knee of 0 to 140 
degrees in each knee.  There is notation of pain on range of 
motion.  The examiner noted June 2005 knee x-rays that showed 
mild medial compartment osteoarthritis, left greater than 
right, with no acute findings.  Also shown was a deformity of 
the right patella suggestive of an old healed fracture.  The 
examiner diagnosed degenerative joint disease of the knee 
bilaterally.

Range of motion of 0 to 140 degrees is normal.  See 38 C.F.R. 
§ 4.71a, Plate II.  In light of the clinical findings, each 
of the Veteran's knees continued to more nearly approximate a 
10 percent rating.  38 C.F.R. § 4.7.  No factual basis for a 
higher rating was shown by the findings on examination.

The January 2009 examination report notes the Veteran 
reported constant daily pain, primarily in his kneecap, as 
well as giving away, instability, and recurrent episodes of 
locking that last approximately five minutes.  He also noted 
he wore a brace on each knee.  Physical examination revealed 
bony enlargement, moderate crepitation, and marked 
tenderness, of each knee.  Examination on range of motion 
revealed 0 to 80 degrees, with pain ensuing at 60 degrees, of 
the right knee and 0 to 70 degrees, with pain ensuing at 50 
degrees, of the left knee.  There also was pain on extension 
in each knee from 20 degrees to 0.  The diagnosis was 
degenerative joint disease of each knee.

The Board finds the clinical findings show each knee 
continued to more nearly approximate a 10 percent rating as 
of the 2009 examination.  38 C.F.R. § 4.7.  A higher rating 
was not met or approximated, as range of motion limited to 45 
degrees or less on flexion, or 15 degrees or more on 
extension, was not manifested.  Neither was instability 
manifested on clinical examination.  The examiner noted there 
was no additional loss of range of motion due to repetitive 
use.

In light of all of the evidence set forth above, the Board 
finds each of the Veteran's knees more nearly approximates a 
10 percent rating and has manifested at that rate for the 
entire rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5260, 5003-5261.  The 
benefit sought on appeal is denied.

Left 3rd Hammer Toe Deformity.

The Veteran has consistently asserted in his written 
submissions that he has a fracture and should be rated 
accordingly.  The medical evidence shows that not to be the 
case.

Hammer toe deformity is rated under Diagnostic Code 5282, 
which provides for a 10 percent rating when it manifests on 
all toes of a foot, without claw foot.  Manifestation on a 
single toe warrants a noncompensable rating.  38 C.F.R. 
§ 4.71a.

The January 2009 examination report notes the Veteran 
complained of intermittent pain in the left forefoot/toe area 
and cramps on a monthly basis.  He used custom inserts for 
relief.  The Veteran could not assess the effectiveness of 
the inserts, as he noted they did not fit inside all of his 
shoes.  His symptoms impacted his ability to stand and walk.  
Physical examination revealed a hammer toe deformity of the 
middle (third) toe with tenderness.  The examiner also noted 
a hammer toe deformity of the fourth toe.  An x-ray was read 
as having shown no evidence of fracture, osteoblastic or 
osteolytic bone disease.  Although the examiner noted a 
hammer toe deformity of the fourth toe as well, the diagnosis 
was post-healed fracture with left 3rd hammer toe deformity.  
The examiner noted there were no signs of abnormal weight 
bearing.

The Board finds the clinical findings do not show a 
compensable rating was more nearly approximated.  38 C.F.R. 
§ 4.7.  Tenderness was noted but no functional loss as a 
result of it.  The Board notes the above findings were 
consistent with those of the 2007 and 2005 examinations.  In 
fact the reports of those examinations noted the inserts 
provided significant relief of the Veteran's subjective 
symptoms.  The most salient finding, however, is that both x-
ray and clinical examinations noted the fracture as healed.  
Thus, a compensable rating was not met or more nearly 
approximated, as the deformity does not impact all toes of 
the left foot.  38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5282.  The benefit sought on appeal is denied.

Extraschedular.

The Veteran has asserted that his service-connected 
disabilities adversely impact his ability to do his job.  He 
has submitted evidence of work restrictions recommended by 
his physician-though it is rather dated.  Nonetheless, this 
evidence raises the issue of the propriety of a referral for 
extraschedular consideration.  See Barringer v. Peake, 22 
Vet. App. 242 (2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).  
The RO denied referral for extraschedular consideration.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 
cited at 61 Fed. Reg. 66,749 (1996), para. 7 (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule" § 3.321(b)(1) is 
applicable).

As set forth in the discussion of each disability, the Board 
finds the rating criteria for each of the Veteran's service-
connected disabilities fully accounts for the level of 
severity and symptomatology of each of those disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200 - 5203, 
5256 - 5261, 5282.  As a result, the Veteran's disabilities 
do not present an exceptional disability picture, especially 
when compared with other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds the currently assigned schedular ratings for the 
disabilities discussed in this decision have already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
them.  See 38 C.F.R. § 4.1.
 
Thus, the Board finds no basis on which to disagree with the 
RO's determination that the Veteran's disability pictures are 
not unusual or exceptional so as to merit a referral to the 
Under Secretary for Benefits, or the Director, Compensation 
and Pension Service, for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 339.


Petition To Reopen

A January 1993 rating decision denied service connection for 
residuals of a left ankle injury, and the Veteran was 
notified of the decision that same month.  In the absence of 
an appeal, the January 1993 decision is final.  A May 1995 
rating decision determined new and material evidence was not 
submitted to reopen the claim, see 38 C.F.R. § 3.156(a), and 
he was notified of the decision that month.  In the absence 
of an appeal, the May 1995 decision is final, and it is the 
last final decision on the left ankle.

An August 2001 rating decision denied service connection for 
a right ankle disorder, and a September 2001 RO letter 
notified the Veteran of the decision.  In the absence of an 
appeal, the August 2001 rating decision is final.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court Of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a);  Prillaman 
v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

Both the January 1993 and August 2001 rating decisions denied 
service connection due to the absence of active residuals 
medically linked to the Veteran's active service.  In support 
of his application to reopen, the Veteran submitted a June 
2005 report of his private physician, Dr. C.  Dr. C indicated 
that the Veteran had multiple longstanding conditions and 
complaints which had progressively gotten worse includeing 
bilateral knee pain form degenerative joint disese secondary 
to active duty injuries, severe chronic neck pain, chronic 
low back pain, bilateral ankle pain, bilateral shoulder 
injuries and bilateral shoulder pain, tinnitus and chronic 
pain and injury to the right index finger and right thumb.   
It was indicated that examination of the Veteran revealed 
decreased range of motion and tenderness of the ankles.  Dr. 
C stated that the chronic medical conditions listed above are 
service related conditions.  Dr. C noted that the Veteran had 
nis medical records with him for rview but did not indicate 
what records were reviewed.  

In light of the fact all evidence is presumed credible when 
determining whether new and material evidence is submitted, 
Dr. C's report constitutes new and material evidence, and the 
Veteran's claim is reopened.  38 C.F.R. § 3.156(a).  The 
Board notes the October 2005 rating decision notes Dr. C's 
report but determined new and material evidence was not 
submitted.  The Board further notes, however, that the 
terminology of the rating decision notwithstanding, the RO 
apparently did reopen the claim and deny it on the merits, as 
the Veteran was afforded an examination-which is not 
available unless a claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  In any event, the Board notes it has 
the jurisdictional responsibility to consider whether to 
reopen the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed Cir. 2001).

Although the claim is reopened, the Board still may not 
address the merits of the claims unless they are fully 
developed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board further finds the RO sufficiently developed the 
claims for appellate review.

Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

Left Ankle.

The Veteran's September 1992 claim sought service connection 
for a left ankle fracture, and that is the joint that the RO 
adjudicated.  Service treatment records note the right ankle 
as the one injured in a December 1988 parachute jump.  The 
January 1989 entry specifically noted the left ankle was 
negative for involvement and exhibited full range of motion.

The December 1992 VA examination report noted that the 
Veteran reported a history of left ankle fracture and 
complaints of chronic bilateral ankle pain.  Examination 
showed some mild swelling with range of motion of 20 degrees 
of dorsiflexion and 30 degrees of plantar flexion.  Anterior 
drawer sign was negative.  X-rays were read as normal, and 
there was no indication of abnormal weight bearing, effusion, 
or other residuals.  The examiner rendered a diagnosis of 
status post-fracture of the left ankle with good results.

VA outpatient records note March 2006 x-rays of the left 
ankle were normal, despite the Veteran's complaints of pain.  
There is no record of a VA diagnosis of active pathology of 
the left ankle.

Right Ankle.

As noted above, service treatment records document the 
Veteran's injury of his right ankle in December 1988.  
Examination revealed positive signs of trauma, such as 
tenderness to the lower tibial shaft, edema, and decreased 
strength and range of motion.  The assessment was a sprain, 
rule out fracture.  X-rays were read as negative for a 
fracture, and the right ankle was casted for two weeks.  At a 
follow-up x-rays were still negative for a fracture.  The 
Veteran indicated on his August 1992 Report of Medical 
History for his examination at separation that he had a 
history of a left ankle injury.  The August 1992 Report Of 
Medical Examination For Separation notes the lower 
extremities were assessed as abnormal due to the Veteran's 
knees.  There are no notations related to either ankle.

The January 2007 examination report notes the Veteran denied 
any problem with his right ankle as to pain, swelling, 
tenderness, stiffness, or instability.  He did not wear a 
brace.  Examination revealed full range of motion on plantar 
flexion to 45 degrees and on dorsiflexion to 20 degrees.  The 
examiner noted there was no loss of range of motion on 
repetitive use.  The examiner noted a diagnosis of normal 
right ankle.

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, while the Board is not free to ignore the 
opinion of a treating physician, neither is it required to 
give preference, i.e., additional evidentiary weight, to this 
type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001).

Dr. C noted she reviewed the Veteran's medical records, 
though she did not specify what those records were.  It was 
noted that the Veteran had a history of bilateral ankle pain, 
it was not indicated whether there was any inservice event 
related to that pain.  In any event, the Board notes she 
lumped her examination of the Veteran's joints together 
without specifying which of her findings applied to what 
joint.  Nonetheless, the Board infers her report notes pain 
and limited motion of the ankles, but she did not diagnose 
any underlying disorder associated with any pain.  While it 
was concluded that the chronic medical conditions listed were 
service related, again it is pointed out that there was no 
diagnosis of a bilateral ankle condition noted and no 
rationale offered to explain the conclusions made.

With regard to the first evidentiary showing of service 
connection, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

In the absence of a diagnosed disorder of either ankle that 
is medically linked with active service, there is no factual 
basis for service connection.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating higher than 20 percent for post-
operative left shoulder disorder is denied.

Entitlement to a rating higher than 10 percent for left knee 
disorder is denied.

Entitlement to a rating higher than 10 percent for right knee 
disorder is denied.

Entitlement to a compensable rating for left 3rd hammer toe 
deformity is denied.

New and material evidence has been received to reopen a claim 
for service connection for residuals of a left ankle injury.  
The appeal is granted only to that extent.

New and material evidence has been received to reopen a claim 
for service connection for residuals of a right ankle injury.  
The appeal is granted only to that extent.

Entitlement to service connection for residuals of a left 
ankle injury is denied.

Entitlement to service connection for residuals of a right 
ankle injury is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


